Gill, J.
— Plaintiff and defendant being respectively owners of adjoining lots in Rich Hill, Missouri, and plaintiff in tbe fall of 1891, desiring to erect a brick building on Ms lot, the parties entered into a written feontract wherein it was provided that plaintiff would erect a party wall on the line between the two lots, the half of which should rest on plaintiff’s lot and the other half on that of the defendant. It was then agreed that the whole cost of the wall then constructed by plaintiff was $456, and in view of this it was then stipulated by the contract, “that in case the party ofi the second part (the defendant Royce) his heirs or assigns shall use said party wall in any building hereafter to be erected upon his lot, then and in that event he or they shall pay to the party of the first part (this plaintiff), his heirs', assigns, etc., one-half of the cost of said party wall, to-wit, the sum of two hundred and twenty-eight (228) dollars.” During the summer of 1892 (about one year after plaintiff built the said party wall) defendant Royce, erected a building on his lot and joined onto, and used, the wall so constructed by plaintiff. But defendant refused to pay the $228 called for in the contract, and hence this suit.
The defense disclosed by the testimony offered at the trial was this: It seems that a short time before defendant erected his building a fire occurred in that of the plaintiff, and partially injured the joint wall, though - it was left standing, and, after spending a small sum of money (less than $50) in repairs thereon, defendant utilized the wall in constructing his building. It seems, too, that plaintiff secured some insurance.on account of damages done the wall.
*182At the close of the evidence the court gave a peremptory instruction to the jury to find for the plaintiff for the $228, the amount called for in the contract, with six per cent, interest thereon from the time the defendant joined to, and used, the wall; and, after a verdict and judgment in accordance therewith, defendant, appealed.
There was no defense to this suit, and the trial' court properly directed a verdict for the plaintiff. The-ease was simply this: Plaintiff constructed the brick wall between his and the defendant’s lot, and at the-time paid the entire cost thereof. The defendant, however, then and there positively and definitely-agreed that in the event he, the defendant, should use-said party wall in any building thereafter to be by him erected on his lot, then and in that event he-(defendant) would pay to the plaintiff $228, which, was the one-half of the admitted. cost of such wall.. Defendant subsequently put up a building on his lot; and adopted and used the wall so - erected by plaintiff' at his own cost and expense. Defendant then, under the very plain terms of the contract, became obligated, to pay plaintiff the $228.
That the wall, in the meantime, may have been somewhat injured by fire, water or other elements would not, in any manner or in any degree, impair defendant’s contract to pay the half of the original cost whenever he should build thereto and use the-same. If defendant had intended that he should only pay the half of what the wall was reasonably worth at the time he should use it, he should have so stipulated in his contract with the plaintiff. He saw proper to-agree to pay the $228 without any such condition, and it is not in the power of the courts to make a contract, for the parties, but to enforce it just as made.
Neither was defendant in any way concerned with *183any insurance money plaintiff may have received on-account of damage done tfie wall by fire. Tfiat was a matter entirely between tfie plaintiff and tfie insurance company, and was, as to tfie defendant, res inter alios acta. Dillon v. Hunt, 105 Mo. 154-163.
Tfie judgment was clearly for tfie rigfit party and will be affirmed.
All concur.